DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sangki Park on 02/16/2021.
The application has been amended as follows: 
Claim 1 should read --A compressor comprising: a cylinder that defines a compression space for compressing a refrigerant; a piston configured to reciprocate in the cylinder along an axis of the cylinder and having a first piston end and a second piston end opposite to the first piston end along the axis; a suction valve that is disposed [[at]] in the first piston end of the piston; a plate that is disposed at the second piston end of the piston; a rod that extends along the axis and has a first rod end and a second rod end opposite to the first rod end along the axis, the first rod end being disposed at the first piston end of the piston and the second rod end being disposed at the plate, a fixing member disposed around the plate; and an elastic member comprising (i) an inner portion that is connected to the plate, (ii) an outer portion that is disposed around the inner portion and connected to the fixing member, and (iii) a connection portion that connects the inner portion to the outer portion, wherein the plate defines a flow contact with
Claim 14 should read --A compressor comprising: a cylinder; a piston configured to reciprocate in the cylinder along an axis of the cylinder; a rod that is disposed in the cylinder and that extends along the axis and connected to the piston; a suction valve that is disposed in a first piston end of the piston; and a plate that is disposed at an end of the piston, wherein an end of the rod is disposed at a central area of the plate, a fixing member disposed around the plate; and an elastic member comprising (i) an inner portion that is connected to the plate, (ii) an outer portion that is connected to the fixing member, and (iii) a connection portion that connects the inner portion to the outer portion, wherein the plate comprises a flow hole configured to receive a refrigerant, and wherein the plate comprises an extension portion that extends from a circumference of the plate along the axis and is in contact with 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 & 14, the prior art of record teaches a linear compressor with similar structure but does not teach “a suction valve that is disposed in the first piston end of the piston” AND “the plate comprises an extension portion that extends from a circumference of the plate along the axis and is in contact with to the inner portion of the elastic member”.  Therefore, the prior art of record fails to disclose each of the limitations of Claims 1 & 14.  The closest art of record is Hahn (20158/0226197) and Takemori (2014/0007765). Hahn teaches describes “a suction valve (118; Figure 8) that is disposed in (as shown in Figure 8) the first piston end (lower 
Claims 2-7, 9, 11-13 depend on Claim 1, so are also allowed.
Claims 15-19 depend on Claim 14, so are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746